February 25, 1919. The opinion of the Court was delivered by *Page 58 
The defendant was tried for violation of Section 204 of the Code of Laws. It is that section which makes criminal the buying or receiving stolen goods, knowing them to have been stolen. The verdict was guilty, and the judgment of the Court was three years' imprisonment.
There are five exceptions. Let them be reported.
None of the exceptions are well taken. It is manifestly not a denial of due process of law for the Legislature to make the penalty for an offense imprisonment without the alternative of a fine. There is no need to cite authority for so well known a postulate.
The statute only declares the penalty shall be imprisonment; the length of the prison service rests in the sound discretion of the Court, exercised under all the circumstances of the case. We would not be warranted to disturb that discretion which was exercised in this case, simply upon a challenge of it by the appellant.
The Court correctly stated the law that a jury might rest a conviction on the testimony of an accomplice.
Of course, the State was bound to offer testimony (1) tending to prove that the soda had been stolen before a conviction had been had; (2) for receiving stolen goods. The Court so ruled, and only allowed the witness Jones to testify first in order of time that he delivered the soda to the defendant, and that he had talked with the defendant about the transaction. That testimony was supplemented, second in order of time, by other testimony tending to show the larceny. The Court only held that the State might make the proof in inverse order. The essential thing was to prove both the theft of the goods *Page 59 
and the receiving of stolen goods knowing them to be stolen.
Finally the Court charged the jury:
"Now, the defendant upon that indictment has pleaded not guilty, and has put himself for trial upon God and his country, and you represent the State of South Carolina as the jurors who are to pass upon the guilt or innocence of the defendant."
The appellant says the jury represented not only the State, but the defendant, too; and it was error to tell the jury that it represented the State.
But for a hundred years and more the clerks have uniformly, and sometimes with impressive gravity and dignity, charged the jury this:
"And for trial hath put himself upon God and his country, of which country you are; so that your business is to inquire whether the prisoner at the bar be guilty of the felony whereof he stands indicted or not guilty."
The judgment is affirmed.
MR. CHIEF JUSTICE GARY and MR. JUSTICE HYDRICK, WATTS, and FRASER concur.